Case 9:20-cv-80774-WPD Document 67 Entered on FLSD Docket 08/31/2020 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                         Civil No. 20-80774-CIV-DIMITROULEAS/MATTHEWMAN

  FARFROMBORINGPROMOTIONS.COM,
  LLC, a Florida limited liability company,
                                                                                         KJZ
            Plaintiff,

  vs.                                                                       Aug 31, 2020
  CHARLES CAMPBELL a/k/a CHARLES
  BURRELL CAMPBELL, an individual,                                                         West Palm Beach
  HUA CHAU, et al.,

        Defendant.
  ______________________________________/


   ORDER GRANTING DEFENDANT, HUA CHAU’S MOTION TO QUASH PROCESS
                   AND SERVICE OF PROCESS [DE 30]

            THIS CAUSE is before the Court upon Defendant, Hua Chau’s (“Defendant”) Motion,

  Pursuant to Fed. R. Civ. P. 12(b)(4) & (5), to Quash Process and Service of Process (“Motion”)

  [DE 30]. The Motion was referred to the undersigned by the Honorable William P. Dimitrouleas,

  United States District Judge. See DE 31. Plaintiff, FarFromBoring Promotions.Com, LLC

  (“Plaintiff”) has filed a response [DE 41], and Defendant has filed a reply [DE 52].

            The undersigned previously scheduled an evidentiary hearing on the Motion via Zoom

  Video Tele-Conference (VTC) for September 1, 2020. [DE 37]. However, on August 28, 2020,

  Plaintiff and Defendant filed a Joint (I) Stipulation, and (II), Motion for Rendition of an Order

  Without an Evidentiary Hearing [DE 65]. As explained below, the Court accepts the Stipulation,

  and there is no longer any need to hold an evidentiary hearing, as the Court is able to rule on the

  papers.




                                                  1
Case 9:20-cv-80774-WPD Document 67 Entered on FLSD Docket 08/31/2020 Page 2 of 6



                                I. MOTION, RESPONSE, AND REPLY

                                               Defendant’s Motion

         According to Defendant, he was not properly served with process and the Complaint under

  federal, Florida, or Tennessee law. [DE 30, p. 2]. He claims that his brother, Dara (who weighs

  about 160 lbs.), not Defendant (who weighs about 250 lbs.), was the individual who was served in

  Tennessee. Id. Defendant asserts that the residence in Tennessee where he is alleged to have been

  served is a farm and is his brother’s residence. Id. at pp. 2-3. He also represents that he was not at

  the farm on the day he was allegedly served. Id. at p. 3. Defendant argues that Plaintiff has not

  complied with Fed. R. Civ. P. 4(e) in that Plaintiff’s process server failed to follow either

  Tennessee or Florida state law for serving a summons. Id. at pp. 4-5.

         Attached to the Motion is the Declaration of Hua Chau [DE 30-1], wherein he attests that

  his brother was the individual who was served. Also attached is the Declaration of Dara Chau [DE

  30-2], who states that he, rather than Defendant, was served and that the farm is Dara’s residence

  and not Defendant Chau’s.

                                               Plaintiff’s Response

         Plaintiff argues that Defendant has failed to meet his burden of establishing the invalidity

  of service of process by clear and convincing evidence. [DE 41, pp. 2-3]. It contends that the

  process server complied with Rule 4(e)(1) and (2)(A) and/or (B) by personally serving Defendant

  at his dwelling or usual place of abode. Id. at pp. 1-2. Plaintiff asserts that the two Declarations are

  self-serving and that Defendant acknowledged notice of the lawsuit in a text on May 16, 2020. Id.

  at pp. 3-5. Plaintiff explains that its additional attempts to serve Defendant confirm that the

  Tennessee residence where he was served is his dwelling or usual place of abode. Id. at p. 4.




                                                     2
Case 9:20-cv-80774-WPD Document 67 Entered on FLSD Docket 08/31/2020 Page 3 of 6



                                                Defendant’s Reply

          Defendant again argues that he was not properly served as his brother Dara was served at

  Dara’s residence. [DE 52, pp. 2-3]. Defendant also asserts that any later service is irrelevant to

  whether he was properly served on May 16, 2020. Id. at pp. 3-4. According to Defendant, his

  residence and usual place of abode is with his wife at 204 Lancelot Lane, Franklin, Tennessee

  37064. Id. at p. 3.

                                   II. THE PARTIES’ STIPULATION

          In the Stipulation, filed on the eve of the evidentiary hearing, the parties first note that they

  have now stipulated to admission of all of the exhibits described in Defendant Chau’s Exhibit List

  [DEs 49, 54], including the Declarations of Chau [DE 30-1, Defendant’s Exhibit List, DE 49, Ex.

  M], and his brother, Dara [DE. 30-2, Defendant’s Exhibit List, DE 49, Ex. N]. See DE 65, p. 2.

  The parties also note that they have stipulated to admission of all of the exhibits on Plaintiff’s

  Exhibit List [DEs 53, 55]. Id.

          Next, the parties represent that have recently stipulated as to the following facts: (1)

  Defendant Chau resides at 204 Lancelot Lane, Franklin TN; (2) Dara Chau resides at the Farm;

  and (3) Nance, the Process Server, having reviewed the photographs of Defendant Chau and Dara,

  contained within their respective Tennessee state drivers’ licenses, and Defendant Chau’s

  Tennessee state Concealed Handgun Carry Permit, is unable to conclusively distinguish between

  the two, nor identify which one of the two of them that he gave the summons and Complaint to

  when he attempted service on the Alleged Time and Date of Service at the Farm. [DE 65, pp. 2-

  3].




                                                     3
Case 9:20-cv-80774-WPD Document 67 Entered on FLSD Docket 08/31/2020 Page 4 of 6



                                         III. APPLICABLE LAW

          “If a plaintiff makes a prima facie showing of proper service, the burden shifts back to the

  defendant to bring strong and convincing evidence of insufficient process.” Atlantis Marine

  Towing Salvage & Servs., Inc. v. M/Y O'Machine, No. 19-20783-CIV, 2019 WL 5209153, at *2

  (S.D. Fla. Aug. 21, 2019). Federal rule of Civil Procedure 4(e) states that

          an individual…may be served in a judicial district of the United States by: (1)
          following state law for serving a summons in an action brought in courts of general
          jurisdiction in the state where the district court is located or where service is made;
          or (2) doing any of the following: (A) delivering a copy of the summons and of the
          complaint to the individual personally; (B) leaving a copy of each at the individual's
          dwelling or usual place of abode with someone of suitable age and discretion who
          resides there; or (C) delivering a copy of each to an agent authorized by
          appointment or by law to receive service of process.

  Fed. R. Civ. P. 4(e).

          In its response to Defendant’s Motion, Plaintiff relies on both Rule 4(e)(1) and 4(e)(2)(A-

  B). Rule 4(e)(1) implicates both Florida and Tennessee law since the case was filed in Florida and

  service was made in Tennessee. Under Florida law,

          Service of original process is made by delivering a copy of it to the person to be
          served with a copy of the complaint, petition, or other initial pleading or paper or
          by leaving the copies at his or her usual place of abode with any person residing
          therein who is 15 years of age or older and informing the person of their contents.
          Minors who are or have been married shall be served as provided in this section.

  Fla. Stat. 48.031(1)(a). Moreover, except as otherwise provided in the Florida statutes, “service of

  process on persons outside of this state shall be made in the same manner as service within this

  state by any person authorized to serve process in the state where the person is served. No order

  of court is required.” Fla. Stat. 48. 194(1).

          Tennesse Rule of Civil Procedure 4.04 states that service shall be made upon an individual

  by “delivering a copy of the summons and of the complaint to the individual personally, or if he

  or she evades or attempts to evade service, by leaving copies thereof at the individual’s dwelling


                                                    4
Case 9:20-cv-80774-WPD Document 67 Entered on FLSD Docket 08/31/2020 Page 5 of 6



  house or usual place of abode with some person of suitable age and discretion then residing therein,

  whose name shall appear on the proof of service, or by delivering the copies to an agent authorized

  by appointment or by law to receive service on behalf of the individual served.” Tenn. R. Civ. P.

  4.04(1). Additionally, the relevant Tennessee statute states that service shall be made upon an

  individual by

           delivering a copy of the warrant, writ or other papers to the individual personally,
           or if the individual evades or attempts to evade service, by leaving copies of the
           warrant, writ or other papers at the individual's dwelling house or usual place of
           abode with some person of suitable age and discretion then residing in the dwelling
           house or usual place of abode, whose name shall appear on the proof of service, or
           by delivering the copies to an agent authorized by appointment or by law to receive
           service on behalf of the individual served.

  Tenn. Stat. 16-15-903(1).

                                                      IV. ANALYSIS

           In light of the parties’ representations in their Stipulation, the evidence they have presented,

  the parties’ various stipulations, and Mr. Nance’s concession that he is not sure whether he

  personally served Defendant Chau or Defendant Chau’s brother, the Court finds that there is strong

  and convincing evidence of insufficient process in this case. The Court also finds that the

  referenced service of process upon Defendant Chau on May 16, 2020, did not comply with the

  Federal Rules or state statutes listed above.

           Based on the foregoing, it is hereby ORDERED and ADJUDGED as follows:

      1. The parties’ Stipulation is accepted and APPROVED. 1 The parties’ Motion for Rendition

           of an Order Without an Evidentiary Hearing [DE 65] is GRANTED.




  1
    In the parties’ Stipulation and Motion, they erroneously refer on several occasions to “the Magistrate Court” [DE
  65, pp. 2-3], but counsel should be aware that there is no such thing. There is the United States District Court, and,
  sitting on the District Court are United State District Judges and United States Magistrate Judges.

                                                             5
Case 9:20-cv-80774-WPD Document 67 Entered on FLSD Docket 08/31/2020 Page 6 of 6



     2. Defendant’s Motion, Pursuant to Fed. R. Civ. P. 12(b)(4) & (5) to Quash Process and

         Service of Process [DE 30] is GRANTED.

     3. This ruling is without prejudice to Plaintiff’s ability to attempt to perfect service on

         Defendant Chau. The undersigned notes that the deadline to effectuate service upon

         Defendant Hua Chua has been extended until September 24, 2020. [DE 35].

     4. The hearing scheduled for September 1, 2020, is CANCELLED.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

  Southern District of Florida, this 31st day of August, 2020.




                                                                 WILLIAM MATTHEWMAN
                                                                 United States Magistrate Judge




                                                   6
